Citation Nr: 1141702	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  09-49 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his father


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to January 2003, and from August 2004 to November 2005.  He served in Iraq during most of the 2004 to 2005 service period.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for sleep apnea.


FINDING OF FACT

The Veteran has sleep apnea that began during his 2004 to 2005 period of active service.


CONCLUSION OF LAW

Sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is granting the benefit sought on appeal.  Therefore, it is not necessary to discuss VA's duties to notify or assist the Veteran in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

The claims file contains medical records from the Veteran's National Guard service and from his periods of active duty.  In a March 2002 medical history, the Veteran reported no history of respiratory problems.  In the report of a March 2002 medical examination, the examiner checked normal for the condition of the Veteran's nose, sinuses, mouth, throat, and lungs.  In a March 2004 medical review and a July 2004 health assessment, the Veteran stated that he did not currently have any medical problems.

In medical reviews and assessments performed in October 2005, the Veteran reported having throat and voice problems.  He stated that he had intermittent hoarseness.  In a post-deployment health reassessment, the Veteran he related that during his deployment he was exposed to sand and dust often, and smoke from burning trash sometimes.  He reported having chronic hoarseness.

The claims file contains records of VA outpatient treatment of the Veteran from 2006 forward.  In May 2006, the Veteran reported that his voice came and went since his deployment to Iraq.  In May 2008, the Veteran reported that his mother had noticed that he had periods of not breathing while he was sleeping.  In June 2008, he reported that, since his return from Iraq, he snored, and had sleep apnea.  He also stated that his voice was hoarse, and would not carry unless he tried to yell.  In July 2008, the Veteran underwent a sleep study.  A clinician reported that the study results suggested moderately severe obstructive sleep apnea.  A treating clinician prescribed use of a continuous positive airway pressure (CPAP) machine to address the sleep apnea.

In a March 2009 statement, the Veteran reported that he had sleep problems that began during his deployment in Iraq.  Ongoing use of the CPAP was noted in VA treatment notes from 2009 and 2010.  In November 2009, the Veteran had another sleep study.  The study showed moderate obstructive sleep apnea, which had not improved with use of the CPAP.

In August 2011, the Veteran had a videoconference hearing before the undersigned Veterans Law Judge.  The Veteran reported that he served in Iraq for about a year.  He stated that in Iraq he was outdoors much of the time, in hot weather with dust storms.  He indicated that he developed hoarseness, especially during dust storms, and had episodes of losing his voice.  He stated that he was also exposed to smoke, and that he was around burn pits.  He reported that, after his return from service, he continued to be hoarse, with a raspy voice, and his parents told him that he was snoring a lot.  He stated that he underwent a sleep study, and was diagnosed with sleep apnea.  He indicated that he used a CPAP to address his sleep apnea.  He reported that his physician indicated that the sleep apnea was related to his service in Iraq.  The Veteran's father stated that he did not remember hearing the Veteran snore before his service in Iraq.  He reported that after the Veteran's service, the Veteran was hoarse, and that even downstairs he and his wife could hear the Veteran snoring from where he slept upstairs.  The Veteran stated that his sleep apnea resulted in his feeling tired even after a full night's sleep.

In August 2011, R. W. wrote that he deployed and served with the Veteran from October 2004 to October 2005.  Mr. W. stated that during training before they deployed to Iraq, he and Veteran slept in the same barracks, in beds right next to each other.  Mr. W. reported that he never noticed any snoring from the Veteran during that training period.  Mr. W. stated that, late in their deployment in Iraq, he noticed that the Veteran snored heavily.  Mr. W. reported that the Veteran's snoring continued through the remainder of their deployment and through their demobilization process.

The Veteran credibly reports that hoarseness developed during his deployment in Iraq, and continued after his service.  Mr. W. witnessed that the Veteran began to snore during the Iraq deployment.  The Veteran's father confirmed that the Veteran did not snore before the deployment but had snored since return from the deployment.  The Veteran, his friend, and his father are competent to report that the Veteran did not snore prior to his deployment to Iraq, and that they witnessed him snoring during and/or after service.  Clinicians who investigated the Veteran's snoring diagnosed sleep apnea.  The evidence supports a conclusion that the Veteran's sleep apnea began during his active service and has continued since.  The Board therefore grants service connection for sleep apnea.


ORDER

Entitlement to service connection for sleep apnea is granted.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


